DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      STEPHANIE HUMPHRIES,
                            Appellant,

                                    v.

                      THOMAS M. BATES, ESQ.,
as curator of the Estate of Charles Jerry Moore a/k/a Charles J. Moore,
                                Appellee.

                              No. 4D16-3591

                          [October 19, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No. 502011
CP001725XXXXMB.

  Frank J. Blotney, Jr. of Bull & Blotney LLP, West Palm Beach, for
appellant.

    Amy D. Shield and Roger Levine of Shield & Levine, P.A., Boca Raton,
for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.